Exhibit 10.1




LOAN AGREEMENT




This Agreement between Luberski, Inc., a California corporation (hereinafter
“Lender”) on one hand and RTG Steel Company, LLC, an Arizona limited liability
company and Daybreak Oil and Gas, Inc., a Washington corporation
(“Daybreak”)(collectively referred to as “Borrowers”), is entered into as of
this _18th_day of May 2012 (the “Effective Date”).  All references to
“Borrowers” and/or “Lender” in this Agreement shall also refer to all employees,
consultants, agents or representatives of “Borrowers” and/or “Lender.”  This
Agreement cancels and supersedes all prior agreements with respect to the
subject matter of this Agreement.




WHEREAS, Lender agrees to loan Borrowers One Million Five Hundred Thousand
Dollars($1,500,000.00) (the “Loan”).




WHEREAS, the Principal of the Loan ($1,500,000.00) shall be due and payable
within 120 days of the Effective Date.




WHEREAS, the Loan will be repaid via 50% of all A/R payments received from
customers of RTG until the Loan is repaid.




WHEREAS, interest at a rate of five percent (5%) per month shall be due and
payable within 120 days of the Effective date.




WHEREAS, Borrowers agree to pay minimum interest in the amount of $150,000.00
(10% of the Principal of the Loan) regardless of the date that Borrowers repay
the Loan.




WHEREAS, the Loan is secured by certain assets of Borrowers including, but not
limited to,

a first lien position against all Accounts Receivable of RTG, a 1st Deed of
Trust on all oil wells owned by Daybreak, and a first position lien on the
vessel commonly known as the Arthur K. Atkinson.




WHEREAS, Borrower RTG has already entered into an agreement with Metal Recycling
Corporation for MRC to purchase 5,500 tons of steel for $400 per ton.




WHEREAS, Lender shall be entitled to 7.5% of the gross revenues received by RTG
from the sale of steel and scrap metal removed from the Arthur K. Atkinson.
 Lender’s 7.5% royalty payment shall not be applied to the Loan Principal or
interest due and owing on the Loan.




NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth in this Agreement and the performance of each, and for good
and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties agree as follows:




A.  Commencement, Interest, and Terms of Repayment of Loan




1.

This Agreement shall be effective as of the Effective Date.




2.

Lender agrees to loan Borrowers One Million Five Hundred Thousand Dollars
($1,500,000.00) on the Effective Date.








1 of 5
















--------------------------------------------------------------------------------



3.

Loan Terms:




a.

Borrowers agree to repay the Loan by pledging at least 50% of all accounts
receivable received by RTG after the Effective Date.  Borrowers tender payment
to Lender totaling at least 50% of any payment received by RTG within three (3)
business days after RTG’s receipt of payment on any such receivable.




b.

The Loan shall bear interest at a rate of five (5) percent per month.  




c.

The Loan shall bear minimum interest totaling One Hundred Fifty Thousand Dollars
($150,000.00).  




d.

Notwithstanding the payments made pursuant to subparagraph (a) above, Borrowers
shall repay all principal and interest due on the Loan within 120 days after the
Effective Date of this Agreement.




4.

Royalty Payments.  In further consideration of providing financial
accommodations to Borrowers, RTG agrees to grant Lender a 7.5% interest in the
Gross revenues received by RTG from the sale of steel and scrap metal removed
from the Arthur K. Atkinson.  The 7.5% royalty payment paid by Borrower RTG to
Lender shall not be applied to the Loan Principal and/or the interest due and
owing on the Loan.  The 7.5% royalty payment shall be paid independently of the
Loan until all removable steel and scrap metal on the vessel commonly known as
the Arthur K. Atkinson has been sold.  




5.

Reporting Requirement. Upon Lender’s written request, Borrowers shall provide
written evidence of all outstanding accounts receivable due Borrowers and all
outstanding accounts receivable received by Borrowers since the Effective Date.
 Lender shall also have the right to request an accounting of all steel removed
from the Arthur K. Atkinson to be sold to third parties.  Borrowers shall have
three (“3”) business days to provide all documentation requested by Lender under
this paragraph.




6.

Place of Payment.  Payments shall be deemed paid when received by Lender.  All
payments are to be made payable to Luberski, Inc. and shall be mailed to
Lender’s address located at 310 N. Harbor Blvd., Ste 205, Fullerton, CA 92832.




7.

This Loan is contingent upon Borrowers executing any and all documents necessary
to grant and perfect Lender’s security interest in certain assets of Borrowers
including, but not limited to, a first lien position in all Accounts Receivable
of RTG, a 1st Deed of Trust on all oil wells owned by Borrowers, and a first
position lien on the vessel commonly known as the Arthur K. Atkinson.




8.

Borrowers agree to provide written notice of its intent to either document or
register the vessel commonly known as the Arthur K. Atkinson.  If Borrowers
register the Arthur K. Atkinson with the state then they agree to properly
disclose Lender’s lienholder interest against the vessel to the state.  If
Borrowers document the vessel with the Coast Guard then they agree to disclose
Lender’s lienholder interest against the vessel to the appropriate federal
agency.








2 of 5
















--------------------------------------------------------------------------------



9.

Default.  




a.

If Borrowers fail to pay the entire balance on or before deadlines described in
paragraphs 3 or 4 above, immediately be deemed in default of this Agreement.




b.

Upon any event of Default, Borrowers will have the right to call the remaining
balance on the Loan along with any accrued interest immediately due.







B.  Purpose of Loan




1.

Commercial Loan.  This Loan is intended as a commercial loan.  Borrowers do not
intend to use the proceeds from this loan for personal, family, or household
purposes.




2.

More specifically, the proceeds from the instant Loan shall be used to purchase
the vessel commonly known as the Arthur K. Atkinson.







C.  Representations and Warranties




In order to induce Lender to enter into this Agreement and to make the Loan,
Borrowers represent and warrant to Lender as follows:




a.

The execution, delivery and performance by Borrowers of this Agreement and the
Note have been duly authorized by all necessary action on its part and does not
and will not:  (i) contravene or conflict with its constituent or governing
documents or instruments; (ii) violate any provision of any law, rule,
regulation, order, writ, judgment, injunction decree, determination or award
applicable to Borrowers; (iii) result in a breach of, or constitute a default or
require any consent under, any agreement or instrument to which Borrowers are
 party or by which it or its assets may be  bound or affected; (iv) result in or
require the creation or imposition of any lien, security interest or encumbrance
upon or with respect to any of Borrowers’ properties or assets; or (v) cause
Borrowers to be in default under any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or any such agreement or
instrument;




b.

This Agreement and the Note, when executed and delivered in accordance with this
Agreement, are and/or will be legal, valid and binding obligations of Borrowers
enforceable in accordance with their respective terms.




c.

Borrowers represent that they will use the Loan Proceeds to purchase an
unencumbered ownership interest in the Arthur K. Atkinson.  




d.

Borrowers represent that the Arthur K. Atkinson is an undocumented vessel that
was formerly documented as USCG Doc. No.: 214656.




e.

Borrowers represent that RTG has already entered into an agreement with Metal
Recycling Corporation for MRC to purchase 5,500 tons of steel for $400 per ton.




f.

Borrowers further represent that it will disassemble the Arthur K. Atkinson to
sell steel at the rates described in paragraph (e) above.  








3 of 5
















--------------------------------------------------------------------------------

C.  Miscellaneous Terms, Conditions and Obligations




1.

Attorneys Fee. If this Agreement is given to an attorney for collection or
enforcement, or if suit is brought for collection or enforcement, or if it is
collected or enforced through probate, bankruptcy, or other judicial proceeding,
the prevailing party shall pay all costs of collection and enforcement,
including reasonable attorney’s fees and court costs in addition to other
amounts due.




2.

Joint and Several Liability.  Borrowers shall be jointly and severally liable
under this Agreement.




3.

Right to Attorney Review. Before signing this Agreement, Borrowers have had the
opportunity to discuss this Agreement and all of its terms with an attorney and
have knowingly and voluntarily agreed to the provisions in the Agreement.




4.

Waiver.  The Undersigned hereby waives diligence, presentment, protest, and
notice of every kind. In the event a default occurs and this note is placed in
the hands of an attorney for collection, the Undersigned promises to pay
reasonable attorney's fees and costs in the collection of this note whether or
not suit is commenced or judgment is entered.




5.

Modification.  This Agreement may not be modified orally but may only be
modified in writing. Any modification shall be limited only to the express
language of the modification instrument all other provisions shall remain
binding and enforceable.




6.

Conflicting Agreements.  In the event of any inconsistencies between the terms
of this Agreement and the terms of any other document related to this Agreement
evidenced by this Agreement, the terms of this Agreement shall prevail.




7.

Governing Law/Jurisdiction.  This Agreement shall be construed in accordance
with the laws of the State of California, and the parties stipulate to the
personal jurisdiction of the state and federal courts for the county of Orange,
California.




8.

Severability.  If any provision of this Agreement or the application thereof
shall, for any reason and to any extent, be invalid or unenforceable, neither
the remainder of this Agreement nor the application of the provision to other
persons, entities or circumstances shall be affected thereby, but instead shall
be enforced to the maximum extent permitted by law.




9.

Binding Effect.  The covenants, obligations and conditions herein contained
shall be binding on and inure to the benefit of the heirs, legal
representatives, and assigns of the parties hereto.




10.

Descriptive Headings.  The descriptive headings used herein are for convenience
of reference only and they are not intended to have any affect whatsoever in
determining the rights or obligations under this Agreement.




11.

Construction.  The pronouns used herein shall include, where appropriate, either
gender or both, singular and plural.







[SIGNATURES ON FOLLOWING PAGE]





4 of 5
















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date written above.




BORROWERS:




DAYBREAK OIL AND GAS, INC., A Washington corporation




By:

/s/ James F. Westmoreland

Name:

James F. Westmoreland

Title:

President and Chief Executive Officer







RTG STEEL COMPANY, LLC, an Arizona limited liability company




By:

/s/ David Wetmore

Name:

David Wetmore

Title:

Managing Member







LENDER:




LUBERSKI, INC., a California corporation




By:

/s/ Timothy Luberski

Name:

Timothy Luberski

Title:

President








5 of 5














